Citation Nr: 0729377	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO. 04-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from April 1966 until February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not shown during 
service and is not related to service or an event of service 
origin.

2.  Tinnitus was not shown during service and is not related 
to service or an event of service origin.

3.  A back condition was not shown during service and is not 
related to service or an event of service origin.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, (2006).

3.  The criteria for a grant of service connection for a back 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2003 
and August 2004.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims for service 
connection are being denied, no disability rating or 
effective date for service connection will be assigned.  
Proceeding with the appeals at this time does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and a lay statement are associated with the 
claims file.  Additionally, the veteran was afforded VA 
examinations in connection with his claims.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, in February 2005, the 
veteran indicated he had no additional evidence to submit.  
As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385.

The veteran has a current hearing loss disability as 
reflected in the October 2004 VA examination which documented 
hearing thresholds of greater than 26 decibels in all 
frequencies bilaterally.  The remaining question, therefore, 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records are devoid of complaints, treatment 
or diagnoses of hearing loss.  In fact, the January 1969 
examination performed in connection with the veteran's 
separation from service noted no abnormalities of the ears 
and recorded hearing acuity within normal limits.  Similarly, 
the veteran denied a history of hearing loss, ear nose or 
throat trouble and running ears on the report of medical 
history completed in January 1969.  The veteran does not 
contend that he was diagnosed with hearing loss during 
service.  Rather, the veteran explained that he was exposed 
to loud noises from working in avionics. 

However, in this case, service connection is not warranted as 
there is no competent medical evidence of a nexus, that is, a 
link between the veteran's noise exposure in service and his 
current hearing loss.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran underwent a VA examination in October 2004 to 
specifically address whether the current hearing loss was 
related to service.  During this examination, the veteran 
complained of hearing loss and tinnitus, particularly with 
the television and telephone.  He explained he was an 
aviation Navy equipment repairman during service and 
described 2 1/2 years of noise exposure from aircraft and 
gunfire.  He denied use of ear protection.  After service, he 
had 20 years of noise exposure from working in construction.  
The veteran indicated that ear protection was not used on a 
consistent basis.  The veteran reported a gradual onset of 
hearing loss and described it as constant and shrill in 
pitch. 

The examiner found hearing acuity above 26 decibels in all 
frequencies bilaterally.  Speech recognition scores of 84 
percent in the right ear and 84 percent in the left ear were 
recorded.  Acoustic immittance testing revealed grossly 
normal middle ear function and acoustic reflexes were 
consistent with pure tone findings.  The diagnosis was normal 
hearing at 250 hertz sloping to a mild to severe 
sensorineural hearing loss (500 to 8000 hertz) in the right 
ear.  The left ear had mild to severe sensorineural hearing 
loss from 250 to 8000 hertz.  The examiner explained that the 
veteran's hearing thresholds were typical of a noise-induced 
hearing loss, and explained that the veteran worked 20 years 
in the construction industry after service, where he was 
around loud noise all the time, without consistent ear 
protection.  The examiner noted that the veteran's hearing 
upon discharge from service was within normal limits.  
Therefore, the examiner concluded the hearing loss more 
likely than not began following military service.  The 
examiner specifically declined to opine that the veteran's 
current hearing loss was due to his service.  

There is no evidence of continuity of symptomatology, so 
service connection cannot be awarded on this basis.  The 
first diagnosis of hearing loss after service is dated in 
September 2003 (i.e., approximately 34 years after the 
veteran's separation from service).  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in evidence also indicates that 
the hearing loss did not manifest to a compensable degree 
within one year of the veteran's separation from service.  As 
such, a presumption is not applicable to warrant a grant of 
service connection.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. 
§ 3.307, 3.309.

Without medical evidence that the hearing loss was manifested 
in service or within one year after service, and without 
evidence of a nexus to service, or evidence of continuity of 
symptomatology, service connection is not warranted.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The veteran also seeks service connection for tinnitus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran has a current disability of tinnitus as reflected 
in the October 2004 VA examination.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records, however, are devoid of any 
complaints, treatment or diagnoses of tinnitus.  As noted 
above, the January 1969 separation examination reported no 
abnormalities of the ears and the veteran specifically denied 
any ear trouble or running ears on the January 1969 report of 
medical history. 

More significantly, there is no competent medical evidence of 
a nexus.  During the October 2004 VA examination, the veteran 
complained of hearing loss and tinnitus.  He indicated a 
gradual onset of the conditions.  After clinical examination 
and review of the claims file, the examiner indicated the 
hearing loss more than likely than not began following 
military service.  He further explained that given the 
gradual onset of tinnitus and the veteran's history of 
occupational noise exposure and many health issues, it was at 
least as likely as not the tinnitus caused by the hearing 
loss.  However, the examiner, who noted the veteran's post-
service occupational and recreational exposure to noise, 
specified he could not say that the tinnitus was due to 
acoustic trauma during military service.

Nor is there any evidence of continuity of symptomatology.  
The first indication of tinnitus is a September 2003 VA 
outpatient treatment record (i.e., approximately 34 years 
after the veteran's separation from service).  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Under these circumstances, for the Board to conclude that the 
veteran has tinnitus that had its origin during service would 
be speculation, and the law provides that service connection 
may not be granted on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Accordingly, service connection for 
tinnitus is not established, in the absence of competent 
medical evidence demonstrating a relationship between a 
current disorder and service.

As the examiner stated the tinnitus was a result of the 
hearing loss, the Board considered whether secondary service 
connection was warranted.  The law provides that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003). See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service- connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  The 
veteran, however, is not in receipt of service connection for 
hearing loss.  Therefore, service connection on a secondary 
basis for tinnitus as due to hearing loss is not warranted. 

In sum, there is no evidence of a nexus between the veteran's 
tinnitus and any acoustic trauma during service.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Back Condition

Service medical records contain only one notation of 
treatment for back pain.  Specifically, on the January 1969 
report of medical history, the veteran reported treatment for 
back trouble in June 1968.  Although the veteran reported 
that he had been treated at Fort Gordon, no record from Fort 
Gordon is associated with the service medical records.  On 
that same form, however, the veteran denied any history of 
back trouble.  Additionally, the January 1969 separation 
examination found no abnormalities of the spine or 
musculoskeletal system and noted no major defects or 
deformities, although the provider who completed the medical 
history assigned a diagnosis of lumbar myositis for the 
veteran's stated complaints of back pain. 

Most significantly, there is no competent medical evidence of 
a nexus.  The veteran was afforded a VA examination in 
September 2004.  During this examination, the veteran 
explained he strained his back during service and had ongoing 
problems since that time.  He explained that lifting, 
twisting and turning produced sharp burning pain in the 
muscles of the right side of the back and mid-back.  The 
symptoms lasted from one to seven days and varied in 
intensity.  He reported he normally had no problems until he 
had the flare-up.  No neurological deficits were reported.  
He did not require a prosthetic device to walk and had no 
trouble ambulating unless he had a flare-up.  Flare-ups 
resulted in difficulty performing activities of daily living 
and other activities. 

Range of motion was described as normal for the veteran's 
weight.  Range of motion did not cause discomfort and there 
was no additional functional impairment with repetitive use.  
The veteran heel and toe walked without difficulty and had 
normal strength.  Deep tendon reflexes were 2/5 and equal.  
The veteran reported tenderness in the paraspinous muscle at 
the lower thoracic upper lumbar area just right of the 
vertebral column.  X-rays performed in connection with the 
examination were normal.  The diagnosis was low back pain 
secondary to muscle spasms.  The veteran reported that he had 
been treated several times over the years for the same type 
of back pain.  The examiner indicated that it was more than 
likely that the veteran's current back problems were the same 
problem he sustained on active duty, but specifically noted 
that there were no medical records showing a problem over 
many years.  The veteran reported treatment in south Florida 
but indicated the records were destroyed. 

In other words, the examiner confirmed the veteran had 
current back pain and had similar back pain during service.  
Although he indicated the condition was the "same," the 
examiner clarified there was a lack of evidence that it was a 
chronic condition, as there was no record continuous 
treatment.  Although the veteran stated that he had been 
treated for his back for 10 years in southern Florida, and 
those records were unavailable, those records would not 
establish that the veteran's back pain was continuous after 
service, since that 10-year period would cover less than one-
third of the 34 years since the veteran's service discharge.  

As such, the examiner's opinion does not provide the required 
nexus, or link, between the veteran's back pain in service 
and his current back pain due to muscle spasm.  VA outpatient 
treatment records reflect that the veteran described a 
history of back pain, but those records fail to provide a 
diagnosis of a chronic disorder or to provide a date of onset 
or an etiology for the condition.


The veteran also submitted a lay statement of D.J.L., a 
fellow service member, in support of his claim.  Mr. L. 
explained that the veteran and he were clearing the awnings 
of entrances at Fort Gordon in the spring of 1968.  While 
they performed this task, the veteran slipped in a puddle and 
fell.  He reported the veteran had pain in his back and the 
pain persisted to the point that the veteran was taken to the 
base hospital.  Mr. L did not believe the veteran's back ever 
got back to the original condition.  While this statement 
explains the original injury, it fails to provide the 
necessary nexus to the veteran's current complaints of back 
pain.  The Board further notes that D.L. would not be 
competent to provide such a nexus, as there is no indication 
that D.L. is a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence fails to establish continuity of symptomatology 
of back pain following service.  For example, a June 2002 x-
ray of the lumbar spine was normal and the June 2002 VA 
examination did not diagnose any condition of the back.  
While VA records document that the veteran reported a history 
of back pain, the only record which documents specific post-
service treatment of the veteran's back is a December 2002 VA 
outpatient treatment record (i.e., approximately 33 years 
after the veteran's separation from service).  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Moreover, the record clearly establishes that the veteran 
worked as an electrician, and that he worked at this 
occupation for more than 20 years.  Since work as an 
electrician requires lifting, carrying, bending, and 
stooping, the fact that the veteran was able to perform this 
occupation for many years is evidence which is unfavorable to 
the veteran's contention that he had back pain chronically 
and continuously following service.  The Board finds this 
evidence highly persuasive.  

There are several facts which are adverse to the veteran's 
claim for service connection for a back disorder: the fact 
that the veteran worked as an electrician for many years; the 
fact that he has stated that no records of treatment for back 
pain prior to his claim for service connection are available; 
the fact that the VA examiner declined to provide an opinion 
that the veteran's current back disorder was chronic and 
continuous since service; and, the fact that radiologic 
examination in 2002 disclosed no abnormality of the bony 
structures of the back.  These facts are persuasive evidence 
that the veteran's back pain has not been chronic and 
continuous since service.  

The Board finds that the unfavorable facts are of greater 
weight than the favorable evidence, which includes the 
veteran's statements, the evidence that he had back pain in 
service, and the evidence that the back pain he describes now 
is similar to the back pain he describes as having occurred 
in service.  The preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back disorder is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


